Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining if the vehicle is autonomous or manual and emphasizing items. The limitation of determining autonomous or manual mode, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, this claim encompasses the user manually determining the mode. Similarly, the limitation of emphasizing items, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “emphasize” in the context of this claim encompasses the user thinking about the item more emphatically. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform mode determination and emphasis amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goel U.S. Patent/PG Publication 10235122.
Regarding claim 1:
 A vehicle display control device comprising: (Goel Abstract Various embodiments include systems and methods of displaying visual infotainment information to a vehicle operator.).
 a first processor configured to display an action schedule item created by a second processor (Goel C8 L10-38 The processing device 110 may house various circuits and devices used to control the operation of the vehicle 101. For example, the processing device 110 may include a processor 120 that directs the control of the vehicle 101. The processor 120 may include one or more processors configured to execute processor-executable instructions (e.g., applications, routines, scripts, instruction sets, etc.) to control operations of the vehicle 101, including operations of various embodiments. In some embodiments, the processing device 110 may include memory 122 coupled to the processor 120 and configured to store data (e.g., navigation plans, obtained sensor data, received messages, applications, etc.). The processor 120 and memory 122, along with (but not limited to) additional elements such as a communication interface 124 and one or more input unit(s) 126, may be configured as or include a system-on-chip (SOC) 115.  The processing device 110 may include more than one SOC 115 thereby increasing the number of processors 120 and processor cores. The processing device 110 may also include processors 120 that are not associated with an SOC 115. Individual processors 120 may be multi-core processors. The processors 120 may each be configured for specific purposes that may be the same as or different from other processors 120 of the processing device 110 or SOC 115. One or more of the processors 120 and processor cores of the same or different configurations may be grouped together. A group of processors 120 or processor cores may be referred to as a multi-processor cluster.) 
configured to create an action schedule item demanded (Goel C7 L20-24 The term “infotainment information” is used to refer to various types of data, information, media, or content communicated over one or more communication interfaces. Infotainment information may include one or more of text, audio, video, images, animations, interactive content, etc. or any future types of data, information, media, or content. […] In addition, the infotainment information may correspond to the external environment of a vehicle, such as information associated with weather, traffic, road construction, navigation, location, etc.)
of a vehicle capable of switching between autonomous driving and manual driving (Goel C1 L58-61 Various embodiments may further include the first vehicle being configured to operate in a manual operation mode and an autonomous operation mode.)
on a display device provided inside a cabin of the vehicle, (Goel C11 L5-14 The infotainment system 206 may be configured to display infotainment information to transition the gaze of the operator such that the operator's attention or awareness may be guided to an environment external to the vehicle 202. In some embodiments, the infotainment system 206 may be coupled to a plurality of displays. For example, as illustrated in FIG. 2, the infotainment system 206 may be coupled to a first display 207a and a second display 207b. In addition, the infotainment system 206 may optionally be coupled to any number of displays including display N 207n.)
and to emphasize display of the action schedule item to be performed by manual driving compared to display of the action schedule item to be performed by autonomous driving (Goel C16 L1-14 In response to determining that a change in vehicle operation or environment status has not happened or is not anticipated (i.e., determination block 403=“No”), the processor may continue to display the infotainment information at the first display location in block 402 and continue to monitor for changes in vehicle operation or environment status that may warrant a change in gaze location or operator attention in determination block 403. In response to determining that a change in vehicle operation or environment status has happened or is anticipated (i.e., determination block 403=“Yes”), the processor may determine whether the gaze of the operator or a level of attention of the operator needs to be shifted from the first display location to another location.) where emphasis is position of content.
Regarding claim 5:
 The vehicle display control device of claim 1, has all of its limitations taught by Goel. Goel further teaches  wherein the first processor is further configured to display on the display device a display indicating an end to manual driving in cases in which a site of an action schedule item performed manually by an occupant has been passed or a duration of an action schedule item performed manually by the occupant has been exceeded (Goel C15 L55-67 In determination block 403, the processor may determine whether a change in vehicle operation or environment status has happened or may soon occur that may warrant a change in a location or position of the operator's gaze or level of attention. This determination may be based on parameters detected by the sensor system (e.g., 230) and/or inputs received from an operator (e.g., manual input, actuation of gas pedal, brake pedal, steering wheel, etc.). Based on such information, the processor may determine whether a change in parameters has occurred or may soon occur that may warrant a change in gaze location and/or a level of operator awareness.).
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel U.S. Patent/PG Publication 10235122 in view of Vanderwall U.S. Patent/PG Publication 20100220250.
	
Regarding claim 2:
 The vehicle display control device of claim 1, has all of its limitations taught by Goel. Goel further teaches  wherein the first processor is further configured to display the action schedule item on the display device using information including a text string, (Goel C7 L7-10 Infotainment information may include one or more of text, audio, video, images, animations, interactive content, etc. or any future types of data, information, media, or content.)
and to emphasize display of the action schedule item to be performed by manual driving relative to display of the action schedule item to be performed by autonomous driving (Goel C16 L1-14 In response to determining that a change in vehicle operation or environment status has not happened or is not anticipated (i.e., determination block 403=“No”), the processor may continue to display the infotainment information at the first display location in block 402 and continue to monitor for changes in vehicle operation or environment status that may warrant a change in gaze location or operator attention in determination block 403. In response to determining that a change in vehicle operation or environment status has happened or is anticipated (i.e., determination block 403=“Yes”), the processor may determine whether the gaze of the operator or a level of attention of the operator needs to be shifted from the first display location to another location.)
 
Goel does not teach  inverting colors. In a related field of endeavor, Vanderwall teaches:
and to emphasize display […] by inverting a color of the text string and a color of a background portion of the text string (Vanderwall [0088] For example, a control system might be configured to receive second display portion 1206 from a portable device, to invert the colors on the image for easier readability, to adjust the contrast of the image, to adjust the brightness of the image, to outline certain elements of the image, to magnify the image, to resize the image, and/or to soften the edges or provide anti-aliasing processing to the image.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use inversion as taught by Vanderwall. The rationale for doing so would have been a simple substitution of emphasis, where Goel discloses attracting the users gaze through emphasis, and Vanderwall  provides an alternative form of emphasis using color, where the same content is still being displayed, and there is just a substitution of visual characteristics, where changes in visual characteristics are very well known . Therefore it would have been obvious to combine Vanderwall with Goel to obtain the invention.
Regarding claim 4:
 The vehicle display control device of claim 1, has all of its limitations taught by Goel. Goel further teaches  wherein:
 the display device includes a meter display and a head-up display (Goel C13 L50-55 The one or more internal display systems 304 may be of various types including, for example, a liquid-crystal display (LCD), a light-emitting diode (LED) display, an organic light-emitting diode (OLED) display, an active-matrix OLED (AMOLED), a heads-up display (e.g., 304b), etc.) (Goel C7 L20-24 The term “infotainment information” is used to refer to various types of data, information, media, or content communicated over one or more communication interfaces. Infotainment information may include one or more of text, audio, video, images, animations, interactive content, etc. or any future types of data, information, media, or content. […] In addition, the infotainment information may correspond to the external environment of a vehicle, such as information associated with weather, traffic, road construction, navigation, location, etc.) since applicants meter display appears to just be a display capable of displaying a meter.
 and the first processor is further configured to display the action schedule item on the display device using information including a text string, (Goel C7 L7-10 Infotainment information may include one or more of text, audio, video, images, animations, interactive content, etc. or any future types of data, information, media, or content.)
and in the case of the meter display, emphasize display of the action schedule item to be performed by manual driving relative to display of the action schedule item to be performed by autonomous driving by changing (Goel C16 L1-14 In response to determining that a change in vehicle operation or environment status has not happened or is not anticipated (i.e., determination block 403=“No”), the processor may continue to display the infotainment information at the first display location in block 402 and continue to monitor for changes in vehicle operation or environment status that may warrant a change in gaze location or operator attention in determination block 403. In response to determining that a change in vehicle operation or environment status has happened or is anticipated (i.e., determination block 403=“Yes”), the processor may determine whether the gaze of the operator or a level of attention of the operator needs to be shifted from the first display location to another location.)
Goel does not teach  changing colors. In a related field of endeavor, Vanderwall teaches:
changing a color of at least one out of the text string or a background portion of the text string; inverting a color of the text string and a color of a background portion of the text string (Vanderwall [0088] For example, a control system might be configured to receive second display portion 1206 from a portable device, to invert the colors on the image for easier readability, to adjust the contrast of the image, to adjust the brightness of the image, to outline certain elements of the image, to magnify the image, to resize the image, and/or to soften the edges or provide anti-aliasing processing to the image.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use inversion as taught by Vanderwall. The rationale for doing so would have been a simple substitution of emphasis, where Goel discloses attracting the users gaze through emphasis, and Vanderwall  provides an alternative form of emphasis using color, where the same content is still being displayed, and there is just a substitution of visual characteristics, where changes in visual characteristics are very well known . Therefore it would have been obvious to combine Vanderwall with Goel to obtain the invention.
Regarding claim 6:
The claim is a/an parallel version of claim 2+5. As such it is rejected under the same teachings.
Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel U.S. Patent/PG Publication 10235122 in view of Vanderwall U.S. Patent/PG Publication 20100220250 and Conaway U.S. Patent/PG Publication 20200298994.
Regarding claim 3:
 The vehicle display control device of claim 2, has all of its limitations taught by Goel in view of Vanderwall. Goel further teaches  wherein the first processor is further configured to emphasize display of the action schedule item to be performed by manual driving relative to display of the action schedule item to be performed by autonomous driving (Goel C16 L1-14 In response to determining that a change in vehicle operation or environment status has not happened or is not anticipated (i.e., determination block 403=“No”), the processor may continue to display the infotainment information at the first display location in block 402 and continue to monitor for changes in vehicle operation or environment status that may warrant a change in gaze location or operator attention in determination block 403. In response to determining that a change in vehicle operation or environment status has happened or is anticipated (i.e., determination block 403=“Yes”), the processor may determine whether the gaze of the operator or a level of attention of the operator needs to be shifted from the first display location to another location.)
 
Goel in view of Vanderwall does not teach text in a frame with a color change. In a related field of endeavor, Conaway teaches:
by setting a color of a background portion of the text string that is a portion inside a frame surrounding the text string differently from a color of the text string  and differently from a color of a background of at least a region of a display region of the display device in which the text string is displayed (Conaway [0050] For instance, to emphasize the task, the checklist system 422 may perform one or a combination of change of color, bold, highlight, italicize, etc., on text or symbols associated with the task and/or dim a background of not completed tasks and/or non-required tasks.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a frame with color change as taught by Conaway. The rationale for doing so would have been a simple substitution of emphasis, where Goel discloses attracting the users gaze through emphasis, and Conaway  provides an alternative form of emphasis using highlighting (text and frame colored differently from a background), where the same content is still being displayed, and there is just a substitution of visual characteristics, where changes in visual characteristics are very well known . Therefore it would have been obvious to combine Conaway with Goel in view of Vanderwall to obtain the invention.
Regarding claim 7:
 The claim is a/an parallel version of claim 3+5. As such it is rejected under the same teachings.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel U.S. Patent/PG Publication 10235122 in view of Tesla (https://insideevs.com/news/340884/watch-tesla-model-3-navigate-on-autopilot-new-ui-images-videos/).
Regarding claim 12:
 The vehicle display control device of claim 1, has all of its limitations taught by Goel. Goel further teaches  wherein:
 the second processor is configured to create an action plan including a plurality of the action schedule items and in cases in which there are a plurality of the action schedule items to display on the display device, (Goel C7 L20-24 The term “infotainment information” is used to refer to various types of data, information, media, or content communicated over one or more communication interfaces. Infotainment information may include one or more of text, audio, video, images, animations, interactive content, etc. or any future types of data, information, media, or content. […] In addition, the infotainment information may correspond to the external environment of a vehicle, such as information associated with weather, traffic, road construction, navigation, location, etc.)

Goel does not teach  enlarging. In a related field of endeavor, Tesla teaches:
the first processor is configured to perform enlarged display of an action schedule item having the shortest distance to a site where the action is to be performed or the shortest time until the action relative to other action schedule items (Tesla Turn by Turn Direction List UI)

    PNG
    media_image1.png
    241
    334
    media_image1.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to enlarge as taught by Tesla. The rationale for doing so would have been a simple substitution of emphasis, where Goel discloses attracting the users gaze through emphasis, and Tesla  provides an alternative form of emphasis using size, where the same content is still being displayed, and there is just a substitution of visual characteristics, where changes in visual characteristics are very well known . Therefore it would have been obvious to combine Tesla with Goel to obtain the invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel U.S. Patent/PG Publication 10235122 in view of Tesla (https://insideevs.com/news/340884/watch-tesla-model-3-navigate-on-autopilot-new-ui-images-videos/) and Vanderwall U.S. Patent/PG Publication 20100220250..
Regarding claim 13:
The claim is a/an parallel version of claim 2+12. As such it is rejected under the same teachings.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel U.S. Patent/PG Publication 10235122 in view of Tesla (https://insideevs.com/news/340884/watch-tesla-model-3-navigate-on-autopilot-new-ui-images-videos/) in view of Vanderwall U.S. Patent/PG Publication 20100220250 and Conaway U.S. Patent/PG Publication 20200298994.
Regarding claim 14:
The claim is a/an parallel version of claim 3+12. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616